DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Arguments
Applicant’s amendment to claim 15 in the reply filed 11/19/2021 appears to be sufficient to overcome the rejection of claim 15 under 35 U.S.C. 112(d).  Accordingly, the rejection of claim 15 under 35 U.S.C. 112(d) has been withdrawn.

Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to claim 1 amended to recite “the second film directly contacts the portion of the second collector tab that is adjacent to the third end surface of the second active material-containing layer on the front surface of the second current collector tab” (see Remarks filed 11/19/2021 on P6-7), Tanaka is not relied upon to teach the argued claim feature.  Instead, a new reference Yoneda (US 2011/0129722 A1) is relied upon to teach the claim limitation as set forth in this Office Action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-6, 9-11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2012/0058375) in view of Yoneda (US 2011/0129722 A1).
Regarding claim 1, Tanaka discloses a laminate (laminated electrode assembly, Title, Abstract, Fig. 1-10) comprising:
a first current collector that comprises a first collector front surface and a first collector back surface (positive electrode current collector foil 11 [0039]);
a first current collector tab that extends from the first current collector in a first direction (uncoated portions at side edge portion of current collector foil [0058]);
a first active material-containing layer that comprises a first layer front surface and a first layer back surface, the first layer back surface being supported on at least a part among the first collector front surface and the first collector back surface of the first current collector, the first active material-containing layer comprising a first end surface adjacent to the first current collector tab and a second end surface facing in a reverse direction with respect to the first end surface (positive electrode active material layer 12 on each face of positive electrode current collector foil 11 [0028]-[0030], [0040]-[0044]); 
a first film that comprises an inorganic material (alumina-containing layer 40 includes alumina [0031]-[0037]);
a second active material-containing layer that faces the first active material-containing layer (negative electrode [0027]-[0029], [0045]-[0050], Fig. 2-10); 
a second film between the first active material-containing layer and the second active material-containing layer, the second film comprising an organic fiber (separator comprising organic materials listed in paragraph [0051], Fig. 2-10).
a second current collector that comprises a second collector front surface and a second collector back surface; and a second current collector tab that extends from the second current collector in a second direction which is opposite to the first direction (negative electrode including negative electrode active material layer on each face of negative electrode current collector foil [0027]-[0029], [0045]-[0050], Fig. 2-10; portions left uncoated at either side edge of the current collector foil [0074]), 
wherein a first thickness defined at the first end surface of the first active material-containing layer is smaller than a second thickness defined at the second end surface of the first active material-containing layer (alumina-containing layer 40 includes alumina [0031]-[0037]; positive electrode active material layer 12 has a tapered zone 122 having a thickness that tapers off at one end and a bulk zone 121 having constant thickness on the other end [0030]), 
the first film covers at least the first end surface of the first active material-containing layer and a portion among a first tab front surface and a first tab back surface of the first current collector tab adjacent to the first end surface (alumina-containing layer 40 is formed to be adjacent to and in contact with active material layer 12 and surface of current collector foil 11 [0029]),
a thickness of the first active material-containing layer decreases along the first direction, and the first thickness defined at the first end surface is a minimum value thereof (positive electrode active material layer 12 has a tapered zone 122 having a thickness that tapers off at one end and a bulk zone 121 having constant thickness on the other end [0030], Fig. 1-10), 
the first film further covers the entire first layer front surface of the first active material-containing layer (alumina-containing layer covers the entire positive electrode active material layer surface [0093], Fig. 1-3, 6-7, 10),
the second active material-containing layer comprises a second layer front surface and a second layer back surface, the second layer back surface being supported on at least a part among the second collector front surface and the second collector back surface of the second current collector, the second active material-containing layer comprises a third end surface adjacent to the second current collector tab and a fourth end surface facing in a reverse direction with respect to the third end surface (negative electrode including negative electrode active material layer on each face of negative electrode current collector foil [0027]-[0029], [0045]-[0050], Fig. 2-10; portions left uncoated at either side edge of the current collector foil [0074]).
However, Tanaka does not expressly disclose the second film directly contacts the portion of the second current collector tab that is adjacent to the third end surface of the second active material-containing layer on the front surface of the second current collector tab.
Yoneda discloses a flat secondary battery comprising a separator interposed between electrode plates, wherein current-collector sheets are bonded to a peripheral area of the separator which prevents shifting in position of the separator and current collector(s) (Abstract, [0065], Fig. 2, 8).
Tanaka and Yoneda are analogous art because they are concerned with the same field of endeavor, namely batteries.
It would have been obvious to one having ordinary skill in the art to modify Tanaka by bonding a portion of the exposed current collector to a peripheral area of the separator and, thus, directly contacting each other because Yoneda teaches improved performance as a result of preventing shifting between layers of the battery.
Regarding claim 5, modified Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a first film thickness of the first film decreases along the first direction (Fig. 1 shows layer 40 having a decreasing film thickness along the first direction).
Regarding claim 6, modified Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a first film portion thickness of a first portion of the first film covering the first current collector tab is thicker than a second film portion thickness of a second portion of the first film covering the first layer front surface of the first active material-containing layer (Fig. 1 shows thickness of a portion of layer 40 covering the current collector layer 11 that is thicker than a thickness of a portion of layer 40 covering the active material layer 12).
Regarding claim 9, modified Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses the second film is integrated with the first film, the second active material-containing layer, or both the first film and the second active material-containing layer (laminated together [0027]-[0029], Fig. 2-10).
Regarding claim 10, modified Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses the second active material-containing layer comprises a titanium-containing oxide as an active material (negative electrode active material comprises lithium titanates [0048]).
Regarding claim 11, modified Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a secondary battery comprising the laminate according to claim 1 (battery, Title, Abstract; see rejection of claim 1 above).
Regarding claim 13, modified Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses the organic fiber includes at least one organic material selected from the group consisting of polyamide imide, polyamide, polyolefin, polyether, polyimide, polyketone, polysulfone, cellulose, polyvinyl alcohol (PVA), and polyvinylidene fluoride (PVdF) (polyolefinic, polyimidic [0051]). 
Regarding claim 15 modified Tanaka discloses all of the claim limitations as set forth above.  Further regarding the claim limitation “the second film directly covers the portion of the second current collector tab that is adjacent to the third end surface of the second active material-containing layer on the front surface of the second current collector tab”, since the combination of Tanaka and Yoneda envisages exposed portions of the current collector and peripheral portion of the separator being bonded to each other and, therefore, directly contacting one another at the bonding site(s), the peripheral region of the separator would also directly cover the portion of the current collector (see also Fig. 2, 8 of Yoneda).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2012/0058375) in view of Yoneda (US 2011/0129722 A1), as applied to claims 1, 5-6, 9-11, 13, 15 above, and further in view of Uematsu et al. (US 2015/0162584).
Regarding claim 14, Tanaka discloses all of the claim limitations as set forth above.  However, Tanaka does not expressly disclose the porosity of the second film is 70% to 90%.
Because Uematsu teaches an organic fiber layer having a porosity of 10 to 90%, preferably 80% or more, wherein when the layer has such pores, a separator having excellent lithium ion permeability and good electrolyte impregnating property can be obtained, and when the porosity of the organic fiber layer is large, the effects of interference with movement of lithium ions are reduced ([0060]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity of the second film in order to improve battery separator characteristics (see MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/30/2021